Filed 4/8/15 P. v. Buckner CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,                                                          B247411

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. MA057396)
         v.

TANYA Y. BUCKNER,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County.
Carol Koppel, Judge. Affirmed.


         Susan Wolk, under appointment by the Court of Appeal, for Defendant and
Appellant.


         Kamala D. Harris, Attorney General, Lance E. Winters, Assistant Attorney
General, James William Bilderback II and Kathy S. Pomerantz, Deputy Attorneys
General, for Plaintiff and Respondent.


                  ___________________________________________________
       A jury convicted defendant Tanya Buckner of driving under the influence and
causing injury in violation of Vehicle Code section 23153, subdivision (a)1 (count 1) and
leaving the scene of an accident in violation of section 20001, subdivision (a) (count 2).
In count 1, the jury found that defendant personally inflicted great bodily injury within
the meaning of Penal Code section 12022.7, subdivision (a).
       The trial court sentenced defendant in count 1 to the midterm of two years and
three years for the great bodily injury allegation. In count 2, the court imposed a
concurrent sentence of two years (the midterm). Defendant’s total sentence is five years
in state prison.
       Defendant appeals on the grounds that: (1) the trial court’s failure to recuse itself
was an abuse of discretion; (2) allowing a former juror to testify as a prosecution witness
was an abuse of discretion that denied defendant a fair trial, an impartial jury, and reliable
verdicts; (3) defendant was denied due process, a fair trial, and reliable verdicts when the
former juror was untruthful in his voir dire responses; (4) the trial court abused its
discretion by admitting videos of a deceleration test and a sobriety test; (5) the prosecutor
committed prejudicial misconduct; (6) the evidence is insufficient to sustain the
conviction in count 1; (7) the trial court erred in failing to instruct on the lesser included
offense of misdemeanor driving under the influence; (8) the trial court violated Penal
Code section 654 by imposing multiple punishment; (9) the five-year prison sentence was
an abuse of discretion; (10) the sentence constituted cruel and unusual punishment; and
(11) the effect of the errors, both singly and cumulatively, resulted in a fundamentally
unfair trial, requiring reversal of the judgment, particularly in count 1.
                                           FACTS
Prosecution Evidence
       On September 12, 2012, at approximately 7:00 a.m., Deputy Jason Jackman, a
motorcycle traffic enforcement deputy with the Los Angeles County Sheriff’s



1      All further references to statutes are to the Vehicle Code unless stated otherwise.


                                               2
Department (LASD), was riding with his partner, Deputy Chris Matthews. They were
proceeding westbound on Palmdale Boulevard in light traffic. As they approached 2nd
Street, a small red vehicle traveling southbound from a stop sign pulled out in front of
them. Deputy Jackman believed he and Deputy Matthews were traveling at
approximately 40 miles per hour. At first, Deputy Jackman tried to assess what the driver
of the red vehicle was going to do. When he realized it was going to come out in front of
them, he slammed on his brakes and swerved to the left. His motorcycle came to a stop
in the opposing traffic lane’s turn lane.
       Deputy Matthews continued perhaps five to 10 feet ahead of Deputy Jackman
before hitting his brakes. Deputy Jackman saw Deputy Matthews “hit the vehicle.”
Deputy Matthews’s motorcycle grazed the front of the red vehicle. He went down on his
side and then slid with his motorcycle. Deputy Jackman jumped off his motorcycle and
went to Deputy Matthews’s aid. Deputy Matthews was in pain, and Deputy Jackman
radioed for medical assistance.
       Deputy Jackman looked around for the red vehicle. He saw a red vehicle going
eastbound through a parking lot. He radioed that there had been a hit and run and gave a
description of the vehicle he saw driving away. Deputy Jackman found the license plate
of the vehicle on the street, and he broadcast the number.
       Deputy Jackman described the training required for certification as a motorcycle
deputy with the LASD. He described the 40-mile-an-hour deceleration test that trainees
undergo. The test requires them to stop within a certain distance after braking at 40 miles
an hour. Deputies must take the test four times a year and do three successful attempts in
succession to qualify. If a deputy fails at training, he can be removed from motorcycle
duty. The jury viewed a video showing a “40-mile-an-hour decel” training session that
Deputy Jackman said was “pretty much identical” to the one sheriff’s deputies undergo,
although the video was from another agency.
       Deputy Matthews testified that upon impact with the ground he was dazed and had
extreme pain in his right shoulder and back. He stood up and saw that the car that had
struck him was gone. He was in the hospital for less than a day. He was in pain for

                                             3
several days and had difficulty rising from a lying position and breathing or coughing.
He suffered a fracture of the right clavicle and two fractured ribs. He was on pain
medication for four or five weeks and off work for approximately two and a half months.
When asked if he could clearly see the red car stopped at the stop sign, he said he could.
He did not recall telling hospital personnel that he “ran into a car that pulled out in front
of him.” He recalled that it “it inched out and then at the last minute it started to
accelerate, and I thought it would be a hazard at that point in time.” He hit his brakes to
avoid a collision, and the next thing he knew he was on the ground. Deputy Matthews
had never failed the 40-mile-an-hour deceleration test.
       Santana Maria Bonilla testified that she was turning right onto Palmdale
Boulevard from 2nd Street when she saw a red car cross the path where two officers were
riding. She saw the car cross and hit one of them. She testified that the red car never
came to a complete stop at the stop sign. The red car had been on her left side. After
hitting the police officer, the car went straight and then made a left turn. The red car did
not stop in the intersection after the collision occurred.
       Deputy Dennis Miller heard the broadcast about the traffic collision, the
description of the car leaving the scene, and the license plate. He looked up the address
associated with that plate number and headed to that location, which was approximately
one minute away from him. He and a deputy in a second car began driving through that
area looking for the vehicle. Deputy Miller saw a red Ford Escort traveling at a high rate
of speed and attempted to catch up to it. The license plate was a match. He activated his
lights and siren for a felony traffic stop. The red Escort proceeded for approximately 100
feet and then turned into a driveway where the driver, defendant, got out. When Deputy
Miller approached her at gunpoint, defendant said, “I’m sorry.” Defendant was detained.
       J.S.,who had initially been selected for the jury, testified that he was driving
westbound toward McDonald’s restaurant on the morning of the incident when he saw a
motorcycle on the ground and another one standing upright. He passed them and pulled
into McDonald’s. As he walked toward the restaurant, he heard sirens and saw that an



                                               4
ambulance and police cars were arriving. He watched the activity. He did not see any
cars in the area.
       Deputy Steven Van Ornum questioned defendant after she was detained. She
admitted she had driven that morning and said she was involved in an accident with a
sheriff’s deputy. She said she was stopped at a stop sign, waiting to enter Palmdale
Boulevard to make a left turn. She waited for a vehicle traveling westbound to pass and
then she proceed from 2nd Street into the intersection, at which time she saw two motor
units traveling westbound sharing the number one lane. She had no time to react and had
to brake to avoid them. After the officer had begun to brake, she and the officer were
unable to avoid a collision. Because she did not want to be a hazard in the roadway, she
drove across Palmdale Boulevard into the parking lot of an In-N-Out restaurant to get her
vehicle off the road. When she got there, she became nervous and afraid the deputies
would take her car, so she decided to leave the scene. She said she planned to park her
car at home and walk to the nearby police station.
       When asked to describe defendant’s demeanor, Deputy Van Ornum testified that
she spoke very slowly and was very quiet. She seemed very calm and almost lethargic,
as if she was tired. Deputy Van Ornum believed this was abnormal for a person recently
involved in an accident. She did not seem “like she was all there,” and Deputy Van
Ornum decided to conduct a driving-under-the-influence investigation. Defendant’s
pulse rate was 52 beats per minute, and after the tests she was still extremely low at 54
beats per minute. Deputy Van Ornum conducted the Romberg test, the horizontal gaze
nystagmus test, the vertical nystagmus test,, the walk-and-turn test, the one-leg stand, and
the finger-to-nose test. During Deputy Van Ornum’s testimony, the jury was shown a
video demonstrating how some of the tests are conducted.
       Based on the results of the field sobriety tests, which Deputy Van Ornum
described in detail for the jury, he determined that defendant was unable to drive a
vehicle. He placed her under arrest for driving under the influence and for the hit and
run. He also contacted the sheriff’s station and requested a drug recognition expert



                                             5
(DRE). Deputy Van Ornum booked defendant’s urine sample into evidence, and from
there it was sent to a laboratory.
       When asked for his opinion as to whether defendant was driving impaired on the
day of the collision, Deputy Van Ornum testified that based on the field sobriety tests, his
13 years of experience, and his training, he was of the opinion that she was under the
influence of a controlled substance. He acknowledged he did not smell any marijuana on
defendant’s breath. There was no drug paraphernalia found in the car.
       Deputy Andrew Cronin was certified in the DRE program and had frequently had
contact with persons under the influence of narcotics in his 17-year career. DRE’s follow
a 12-step procedure, or checklist, that has been scientifically proven to determine whether
someone is under the influence. Deputy Cronin testified that his opinions retain validity
and can be used in a court of law even without confirming results from a toxicology
report. The standardized checklist is comprised of objective criteria.
       People’s exhibit 16-A was a “drug evaluation and classification program drug
influence evaluation checklist.” In examining defendant, Deputy Cronin rigorously
followed the 12 steps and filled out a drug recognition evaluation form. He explained
that, if more than one drug has been used by an individual, the drugs may affect each
other’s manifestation and may cancel each other out. Deputy Cronin testified regarding
each of the 12 steps he went through with defendant, some of which were repetitive of
the field sobriety tests. In the first step, the officer asks questions of the individual.
Defendant told Deputy Cronin she had slept only five or six hours the night before. She
said she had been taking Midol for a couple of days before the incident and had taken a
sleep aid. She acknowledged that she had been under the influence “before in her
history.” Deputy Cronin, unlike Deputy Van Ornum, found that defendant’s pulse rate
was normal. In the eye examination he conducted, Deputy Cronin noted that defendant’s
eyelids were droopy. Unlike Deputy Van Ornum, Deputy Cronin detected no nystagmus
in defendant’s eyes, although she did display a lack of convergence, which was
inconsistent with analgesics. The other portions of the eye exam were consistent with
analgesics. Deputy Cronin noted that defendant scratched her forehead and her face

                                               6
during the evaluation without stopping. This was consistent with narcotic analgesic
ingestion.
       As a result of the totality of the results of the 12-step evaluation and his
observations of defendant, Deputy Cronin’s opinion was that defendant was under the
influence of cannabis and a narcotic analgesic. She was impaired in a way that would be
unsafe for her to drive.
       Steven Kline, a senior criminalist in the toxicology section of the LASD crime
laboratory, explained the different roles of a DRE and a toxicologist. He explained that
the DRE has advanced training in being able to recognize impairment and to link signs of
impairment to a particular class of drugs. Kline was of the opinion that the best person to
evaluate impairment is the one who actually interacted with the individual and made the
multitude of observations needed to discern whether the person is impaired. The
toxicologist has more expertise in the scientific studies of a particular drug. Kline
performed a marijuana confirmation assay on defendant’s urine sample. The sample
contained 1,280 nanograms per milliliter of marijuana metabolite.
       Kline explained that driving is a fairly complex divided-attention task. Any of the
drugs that the lab tests for can impair divided-attention tasks because they affect
cognitive abilities that are important for the safe operation of a car. The field sobriety
tests were designed as rough mimics of some of the skills needed to operate a vehicle.
There are no perfect tests for ascertaining if a person is positively impaired by marijuana,
but there are useful tools that, when used together, can help an evaluator form an opinion.
Scientists rely very heavily on the observations of the arresting officers. In defendant’s
case, looking at all of the information—including the toxicology result, the arrest report,
the DRE evaluation form, and the field sobriety tests—Kline’s opinion as a toxicologist
was that defendant exhibited obvious and numerous signs of impairment and was
impaired. In addition, the collision was consistent with someone being impaired.
       Kline defined “impairment” as a condition “due to a drug or substance that renders
the person unable to drive a car as safely as a sober person.” With respect to Deputy
Cronin’s opinion that defendant was under the influence of a narcotic analgesic, Kline

                                              7
stated there were several clues on the DRE exam that would lead one to conclude there
was narcotic analgesic influence. The person who does the hands-on examination is in
the best position to decide. A narcotic analgesic is a broad class of painkillers and
includes morphine, codeine, hydrocodone, oxycodone, methadone, and puradine.
       Kline made a recommendation based on the various reported physiological signs
that there might have been a drug present that was not detected in the standard seven-
class drug screen. This was fairly common, and agencies can resubmit a urine sample for
the lab to perform a more comprehensive test for other classes of drugs. Kline was
informed that the sample had been exhausted, however. He knew that what remained of
the sample after his lab’s tests was provided to the defense because it was not a large
amount. Kline had wished to test for depressants, sleeping pills, and narcotic analgesics
which would not be detected in the initial screening. When they did the initial test on
October 18, 2012, he did not have the police reports, and it was “far too early for [him] to
have contacted or have been contacted by a prosecutor . . . to talk about a case that may
be going to court.”
       Kline explained that a urine test does not determine impairment. The result of a
urine test may provide an explanation for signs of impairment, but it does not indicate
that the person is currently impaired because urine is a historical record of what may have
occurred in the last day or so. Kline confirmed that the presence of metabolites shows
only that someone has smoked some marijuana at some time without pinpointing that
they are under the influence at the time of driving.
Defense Evidence
       Oscar Aleman worked at Clark and Howard Tow, where defendant’s car was
impounded on September 12, 2012. It was understood at the tow company that after
48 hours, if no action is taken, the company can release a vehicle from evidence.
Defendant’s car was sold on October 29, 2012. There was no “hold” on the car.
       John Treuting testified as an expert in toxicology. He believed that defendant
gave no answers to the DRE that suggested marijuana use. As a pharmacist, Treuting had



                                             8
difficulty understanding where in the narrative or results a narcotic analgesic was
indicated. Midol was not a narcotic analgesic.
       Treuting did not agree with Deputy Cronin’s interpretation of the ocular tests he
performed. Treuting had difficulty understanding the lack of convergence as being
consistent with marijuana. Treuting noted that defendant had said she was a victim of
domestic violence. That could be related to “some sort of jostling from a cerebral point
of view.” Treuting believed the indication that the test results were consistent with
marijuana “may be just another way of saying they would be consistent with anything
that could necessarily have an effect on your body,” whether drugs or not. The finding
that a temperature of 98.1 degrees was consistent with marijuana was not a fair
assessment. The same was true for the finding that defendant’s pupil size, which was
within the normal range, was consistent with marijuana. The urine results only
demonstrated carboxy THC, which could have been from use of marijuana days before.
       As for narcotic analgesics, most that are in use today would “cross-react” and
indicate something might be there. A confirmatory test would follow. In this case, they
could not find anything in the screening test and therefore did not do a confirmatory test.
Treuting stated that, from a scientific perspective, he was of the opinion that the totality
of the information did not indicate that the individual was under the influence of cannabis
at the time of the incident to the degree that she could not safely drive. He later stated
that he could not say with absolute analytical or scientific certainty based on the totality
of the information that the individual was impaired by cannabis and unable to safely drive
a motor vehicle.
       Treuting testified that if an individual does poorly on a field sobriety test it does
not mean that the individual is necessarily impaired for purposes of driving a motor
vehicle “in totality.” It just means “he or she did not perform that test as it relates to
understanding what the test is asked to do.”
       Treuting was not aware that defendant had hit and run. To Treuting, this fact
meant she did not use good judgment. It might not mean she was impaired from a drug—
it depended upon the drug. Treuting’s opinion was not affected by factors such as

                                               9
defendant’s puncture mark, use of sleeping pills, historic use of drugs, soft and slow
speech, blood pressure, temperature, heart rate, calm demeanor, or denial of fatigue.
       Isaac Ikram is an accident reconstructionist and biomechanical engineer. He
stated that the contact that occurred between the motorcycle and the front of defendant’s
Ford Escort was a glancing contact. He determined that the motorcycle’s speed at impact
was between 13.1 and 17.2 miles per hour. If Deputy Matthews had applied his brakes
approximately .3 seconds sooner, he would have stopped five feet prior to the area of
impact and there would not have been a collision. He believed defendant had stopped at
the stop sign, judging by the fact that the officers had time to recognize there was a
hazard. He believed Deputy Matthews applied his brakes between .6 to 1.1 seconds after
Deputy Jackman and that is why he traveled farther. Ikram’s opinion was based on the
laws of physics and not the requirements of the Vehicle Code.
                                       DISCUSSION
I. Recusal
       A. Defendant’s Argument
       Defendant contends that Judge Kathleen Blanchard’s denial of defendant’s request
that the court recuse itself was an abuse of discretion. In the alternative, the ruling denied
defendant due process and a fair proceeding. The fact that the case involved an on-duty
deputy sheriff should have been enough for the judge to automatically recuse herself,
since she was married to a deputy within the same organization, she was endorsed for her
judicial seat by Los Angeles County Sheriff Leroy D. Baca, and, according to a
newspaper article, “a number of police and prosecuting attorneys associations” also
endorsed her. Defendant also asserts that “individual deputies, as well as associations
related directly and indirectly to LASD may have contributed financially to her judicial
campaign.” Defendant additionally alleges that the court violated the 2013 amended
California Code of Judicial Ethics in that the court’s refusal to disqualify itself resulted in
the appearance of impropriety as defined by the judicial canons.
       Defendant asserts she suffered prejudice by being forced to exercise her one and
only affidavit under Code of Civil Procedure section 170.6 against Judge Blanchard. It

                                              10
was thus not available for use against the trial judge, Judge Carol Koppel, who repeatedly
committed prejudicial errors in procedure, evidentiary rulings, and sentencing.
       B. Relevant Authority
       Code of Civil Procedure section 170.1, subdivision (a)(6) (A) provides that a judge
shall be disqualified if “For any reason: (i) The judge believes his or her recusal would
further the interests of justice. (ii) The judge believes there is a substantial doubt as to his
or her capacity to be impartial. (iii) A person aware of the facts might reasonably
entertain a doubt that the judge would be able to be impartial.”
       A judge’s impartiality is evaluated by an objective, rather than subjective,
standard. (People v. Cowan (2010) 50 Cal.4th 401, 456; see also Flier v. Superior Court
(1994) 23 Cal.App.4th 165, 170.) “Potential bias and prejudice must clearly be
established [citation] and statutes authorizing disqualification of a judge on grounds of
bias must be applied with restraint. [Citation.]” (Roitz v. Coldwell Banker Residential
Brokerage Co. (1998) 62 Cal.App.4th 716, 724.)
       A criminal defendant also has a due process right to an impartial trial judge under
the state and federal Constitutions. (People v. Cowan, supra, 50 Cal.4th at p. 455, citing
Caperton v. A.T. Massey Coal Co. (2009) 556 U.S. 868, 876; People v. Guerra (2006) 37
Cal.4th 1067, 1111, disapproved on another ground in People v. Rundle (2008) 43
Cal.4th 76, 151.) The constitutional right to due process “requires a fair trial in a fair
tribunal before a judge with no actual bias against the defendant or interest in the
outcome of the case.” (Guerra, at p. 1111.) “[W]hile a showing of actual bias is not
required for judicial disqualification under the due process clause, neither is the mere
appearance of bias sufficient. Instead, based on an objective assessment of the
circumstances in the particular case, there must exist ‘“the probability of actual bias on
the part of the judge or decision-maker [that] is too high to be constitutionally tolerable.”’
[Citation.]” (People v. Freeman (2010) 47 Cal.4th 993, 996.) The due process clause
should not be routinely called upon as a ground for judicial disqualification, and “it is the
exceptional case presenting extreme facts where a due process violation will be found.
[Citation.]” (Id. at p. 1005.)

                                              11
       C. Proceedings Below
       The clerk’s transcript contains a minute order of the proceedings on November 19,
2012, stating, “The defendant having refused to sign the written disclosure, the court
orally discloses that her spouse is employed by the Los Angeles County Sheriff’s
Department. The defendant’s request that the court recuse itself is denied.” The minute
order subsequently states that the defense filed an affidavit pursuant to Code of Civil
Procedure section 170.6 and that the matter was ordered transferred to Department A16
for all purposes. The record contains no reporter’s transcript of the proceeding.
       D. Analysis
       The aforementioned minute order is the foundation of defendant’s argument that
Judge Blanchard’s denial of defendant’s request that she recuse herself was an abuse of
discretion as well as a denial of due process and a fair proceeding. As respondent notes,
under Code of Civil Procedure section 170.3 a defendant’s sole remedy is to challenge
the denial by a writ of mandate.
       Code of Civil Procedure section 170.3, subdivision (d) provides in pertinent part:
“The determination of the question of the disqualification of a judge is not an appealable
order and may be reviewed only by a writ of mandate from the appropriate court of
appeal sought only by the parties to the proceeding. The petition for the writ shall be
filed and served within 10 days after service of written notice of entry of the court’s order
determining the question of disqualification.” (See People v. Lucas (2014) 60 Cal.4th
153, 304; People v. Williams (1997) 16 Cal.4th 635, 652; People v. Brown (1993) 6
Cal.4th 322, 333, 334; Roth v. Parker (1997) 57 Cal.App.4th 542, 547-548.) “[A]s the
Supreme Court observed, subdivision (d) ‘has the dual purpose of promoting “judicial
economy” and “fundamental fairness,”’ both of which are fostered by the timely seeking
of a writ of mandate. [Citation.]” (People v. Barrera (1999) 70 Cal.App.4th 541, 550.)
The purpose behind subdivision (d) is to secure “‘“speedy review of a disqualification
ruling, since permitting that ruling to be attacked later on appeal of the judgment could
invalidate every ruling made by the trial court judge after the disqualification motion was
denied.”’” (Brown, at p. 333, fn. 8.)

                                             12
       Accordingly, to the extent that the record shows that Judge Blanchard refused
defendant’s request to recuse herself, defendant’s claim is not cognizable on appeal.
(People v. Lucas, supra, 60 Cal.4th at p. 304.) Defendant forfeited the claim by failing to
file a writ of mandate within the proper time period. Even if the request did not amount
to a formal motion, the same procedure must be followed. (People v. Barrera, supra, 70
Cal.App.4th at p. 552.)
       Respondent argues that defendant merely assumes her case was transferred to
Department A16 as a result of a motion under Code of Civil Procedure section 170.6.
Respondent asserts that on this record it is impossible to determine with certainty the
reason for the transfer of defendant’s case. Thus, respondent prefers to state that
defendant has forfeited her claim for failure to provide an adequate record in the form of
the transcript of the November 19, 2012 proceeding. Certainly, if the transfer were not
the result of a section 170.6 motion, defendant’s claim of prejudice (being denied the
opportunity to file a section 170.6 motion against Judge Koppel) would be defeated. Not
to mention that, if Judge Blanchard changed her mind and recused herself after all, the
entire issue evaporates.
       Prompted by respondent’s brief, defendant acknowledges in her reply brief that
she provided an incomplete record to this court and forgot to augment the record with the
transcript in question. A few days before filing her reply brief, she submitted a motion to
augment the record with the November 19, 2012 transcript and the trial court’s disclosure
form. Respondent filed an opposition to this motion, arguing there was no showing of
good cause for the lengthy delay. We denied the augmentation motion as untimely on
October 10, 2014.
       We agree that defendant has clearly forfeited the statutory aspects of her claim, as
well as her due process claim, by failing to provide an adequate record so that this court
might determine not only the merits of her claims but also the procedural history.
Moreover, even if defendant’s forfeiture of the statutory claim were deemed solely a
result of her failure to comply with Code of Civil Procedure section 170.3, we do not
believe her due process claim survives. (See Roth v. Parker, supra, 57 Cal.App.4th at

                                            13
pp. 547-549; cf. People v. Brown, supra, 6 Cal.4th at pp. 335-336.) With respect to such
claims, the Brown court stated that “[i]n order to give maximum effect to the
Legislature’s clear intent that disqualification challenges be subject to prompt review by
writ [citation], we conclude that a litigant may, and should, seek to resolve such issues by
statutory means, and that his negligent failure to do so may constitute a forfeiture of his
constitutional claim.” (Brown, at p. 336.) The Brown court held that the defendant in
that case was entitled to appeal on the basis of a constitutional due process claim that the
judge who presided over his hearing was not impartial because (1) he sought writ relief as
required by Code of Civil Procedure section 170.3, subdivision (d), and (2) because writ
relief was summarily denied. (Brown, at p. 336.) In the instant case, defendant did not
seek writ relief. Therefore, she has forfeited her due process claim as well. (See People
v. Lucas, supra, 60 Cal.4th at p. 304.)
        In any event, we believe any due process claim on the available facts is meritless.
As stated in Cowan, “the due process clause operates more narrowly [than Code of Civil
Procedure section 170.1, subdivision (a)(6)(A)(iii)]: ‘[W]hile a showing of actual bias is
not required for judicial disqualification under the due process clause, neither is the mere
appearance of bias sufficient. Instead, based on an objective assessment of the
circumstances in the particular case, there must exist “‘the probability of actual bias on
the part of the judge or decision maker [that] is too high to be constitutionally tolerable.”’
[Citation.] Where only the appearance of bias is at issue, a litigant’s recourse is to seek
disqualification under state disqualification statutes: “Because the codes of judicial
conduct provide more protection than due process requires, most disputes over
disqualification will be resolved without resort to the Constitution.” [Citation.] Finally,
the court emphasized that only the most “extreme facts” would justify judicial
disqualification based on the due process clause. [Citation.]’ [Citation.]” (Cowan,
supra, 50 Cal.4th at pp. 456-457, quoting People v. Freeman, supra, 47 Cal.4th 993,
996.)
        The instant case does not contain such extreme facts so as to validate defendant’s
due process claim. At the outset, Judge Blanchard did not preside over defendant’s trial.

                                             14
And her refusal to recuse herself did not result in any prejudice by obliging defendant to
file a motion under Code of Civil Procedure 170.6. Defendant’s complaints about Judge
Koppel relate solely to perceived errors in the conduct of the trial, and defendant does not
and did not ever allege that Judge Koppel was biased against her or that she appeared to
be biased. Furthermore, Judge Blanchard would not have been the trier of fact. As
“[o]ne court has perceptively recognized . . . all other things being equal, the need for
disqualification decreases by the extent to which the judge’s rulings in the case are
limited to purely legal matters. [Citation.] This is because a trial judge’s factual findings
are generally accorded considerable deference whereas legal rulings are subject to
plenary appellate review. [Citations.] Equally significant, the circumstances giving rise
to suspicions of partiality rarely involve the legal posture of the case.” (United Farm
Workers of America v. Superior Court (1985) 170 Cal.App.3d 97, 104-105.) The fact
that Judge Blanchard was married to a sheriff’s deputy who had no involvement in this
case, and the endorsement of her candidacy by the county sheriffs in her election are
simply “not so extreme or extraordinary that they would tempt ‘“the average . . . judge
. . . not to hold the balance nice, clear and true between the State and the accused.”’”2
(Cowan, supra, 50 Cal.4th at p. 458, citing Caperton v. A.T. Massey Coal Co., Inc.,
supra, 556 U.S. 868, 885.) Any accusation of actual bias on the part of Judge Blanchard
is “remote and insubstantial.” (Cowan, supra, 50 Cal.4th at p. 458.)
II. Juror as Witness
       A. Defendant’s Argument
       Defendant contends she was denied her state and federal constitutional rights to
due process, a fair trial, an impartial jury, and reliable verdicts when, over defense
objection, former Juror No. 7 was permitted to testify for the prosecution. The evidence



2      Although portions of the disqualification statute refer to the involvement of a
judge’s spouse, those references relate to spouses as parties, lawyers, or material
witnesses in the proceeding, or to the financial interests of a spouse. (Code of Civ. Proc.,
§ 170.1, subds. (a)(1)(B), (a)(3)(B)(ii), (a)(4), (5).)


                                             15
was not relevant and, in addition, the court’s ruling was an abuse of discretion under
Evidence Code section 352.
       B. Proceedings Below
       Voir dire began on February 26, 2013, and the jury was sworn on the afternoon of
February 27, 2013. After opening statements on February 28, 2013, Juror No. 7 spoke
with the judicial assistant. The juror was subsequently replaced with an alternate. It was
learned that the juror recalled being at the scene of the incident at issue in the trial. After
the morning session, defense counsel informed the court that both parties had interviewed
Juror No. 7, J. S. Counsel told the court that if the prosecutor called J.S. as a witness, the
defense would move for a mistrial because J.S. had been with the jurors for the last
couple of days, and the jury would thus be dealing with a witness they knew. The court
denied the motion without prejudice.
       On the following day, defense counsel informed the court he was moving for a
mistrial because the prosecutor had decided to call J.S. to the stand. Counsel complained
that J.S. did not disclose during voir dire that he was a candidate for employment as a
sheriff’s deputy. Also, he had spent two days with the jury, and the fact that the jury
members knew him added to his credibility.
       J.S. was called before the trial judge and sworn in. In response to the prosecutor’s
questions, J.S. stated that he realized after hearing opening statements that he was at the
scene of the incident. He had not discussed the incident with any of the jurors, since he
did not know beforehand that the case was about that incident.
       On cross-examination, J.S. acknowledged he was with the jurors in the jury room
and in the hallway. He did not recall hearing during voir dire that the case involved a
motorcycle, and he did not hear the location of the accident. With respect to his failure to
mention his prospective employment during voir dire, J.S. recalled being asked if he
knew any deputy sheriff related to the case, and he did not. Although one of the
questions asked was whether a juror had any connections with law enforcement, J.S.
thought the question was “more along the lines of relatives or anything I have direct
contact with. I mean, the background investigator, I saw him once, and that was it. I

                                              16
don’t talk to him constantly or anything; so I can’t say it’s a relationship.” Defense
counsel had no further questions and the trial court told J.S. he would be sworn as a
witness. The court denied the motion for mistrial. J.S. then briefly testified.
       C. Relevant Authority
        Only relevant evidence is admissible. (Evid. Code, § 350.) All relevant evidence
is admissible, except as otherwise provided by statute. (Evid. Code, § 351.) Relevant
evidence is evidence, “including evidence relevant to the credibility of a witness or
hearsay declarant, having any tendency in reason to prove or disprove any disputed fact
that is of consequence to the determination of the action.” (Evid. Code, § 210.) “The test
of relevance is whether the evidence tends ‘logically, naturally, and by reasonable
inference’ to establish material facts such as identity, intent, or motive. [Citations.]”
(People v. Garceau (1993) 6 Cal.4th 140, 177.)
       Evidence Code section 352 provides an exception to the admission of relevant
evidence, stating that “[t]he court in its discretion may exclude evidence if its probative
value is substantially outweighed by the probability that its admission will (a) necessitate
undue consumption of time or (b) create substantial danger of undue prejudice, of
confusing the issues, or of misleading the jury.” A trial court’s determination under
Evidence Code section 352 will not be disturbed on appeal absent a clear showing of
abuse of discretion. (People v. Kipp (2001) 26 Cal.4th 1100, 1121.)
       The type of prejudice Evidence Code section 352 seeks to avoid is not the damage
to a defense that naturally results from relevant and probative evidence, but rather the
tendency to prejudge a person on the basis of extraneous factors. (People v. Zapien
(1993) 4 Cal.4th 929, 958.) “The “prejudice” referred to in Evidence Code section 352
applies to evidence which uniquely tends to evoke an emotional bias against the
defendant as an individual and which has very little effect on the issues.” (People v.
Karis (1988) 46 Cal.3d 612, 638.) Evidence is substantially more prejudicial than
probative if it poses an unacceptable risk to the fairness of the proceedings or the
reliability of the outcome. (People v. Waidla (2000) 22 Cal.4th 690, 724.)



                                              17
       D. Analysis
       As respondent notes, defendant did not object to J.S.’s testimony on the basis of
relevance or on the ground that it was more prejudicial than probative. It is well
established that failure to make a timely and specific objection constitutes waiver of an
evidentiary objection and precludes raising that issue on appeal. (People v. Valdez
(2012) 55 Cal.4th 82, 138-139.) The same holds true for defendant’s constitutional
complaints. (People v. Clark (2011) 52 Cal.4th 856, 955.)
       In any event, we conclude the trial court did not abuse its discretion in allowing
J.S. to testify. J.S.’s testimony was very brief, and he merely served to verify that the
incident occurred and that there was no red car or any car stopped at the scene. This
evidence was relevant in that it corroborated the testimony of Deputies Jackman and
Matthews, and Bonilla.
       We also conclude that admission of the evidence did not violate defendant’s
constitutional rights to a fair trial, an impartial jury, and reliable verdicts. In People v.
Sanders (1988) 203 Cal.App.3d 1510 (Sanders), relied upon by defendant, the reviewing
court reversed the judgment and held that the admission of the testimony of Anthony
Melanche, a former juror in the case, impermissibly violated Sanders’s constitutional
right to trial by an impartial jury as guaranteed by the due process clause of the
Fourteenth Amendment to the United States Constitution. (Id. at pp. 1511-1512.)
Sanders was convicted of one count of possession of marijuana for sale. (Id. at p. 1511.)
At voir dire, Melanche described his job as a security officer at a nightclub and
observations of marijuana use. He spoke of being friendly with police officers and police
involvement in arrests made at the nightclub. (Id. at p. 1515.) After the jury was sworn,
Melanche told the court he knew Sanders as someone who had sold marijuana to his
brother and his friends months after he allegedly committed the charged offense. (Ibid.)
After he was excused from the jury, Melanche testified for the prosecution that Sanders
sold marijuana subsequent to the time of the charged offense. (Id. at p. 1513.) The court
found significant that Melanche spent two days with the jury panel during voir dire, and
the other jurors heard his responses and gained further familiarity with him. (Id. at p.

                                               18
1515.) The court stated that, “[b]y virtue of the jury’s familiarity and close association
with Melanche, the jury may have attached greater credibility to his testimony,” and there
was a reasonable probability of prejudice. (Ibid.)
       In Sanders, unlike the instant case, the testimony of the former juror was
extremely prejudicial and consisted of affirmative evidence indicating guilt. The Sanders
court clearly stated that “[u]nder the facts of this case,” allowing Melanche to testify for
the prosecution was prejudicial error. (Sanders, supra, 203 Cal.App.3d at pp. 1515-
1516.) (Italics added.) In the instant case, as noted, defendant eventually conceded she
left the scene. She based her defense on her claim that she did not drive while impaired
and Deputy Matthews was negligent. J.S.’s testimony had no bearing on this point, the
essence of count 1, and likewise it did not affect the finding of great bodily injury. Thus,
unlike in Sanders, the jury’s verdict in count 1 was based “solely on the evidence
developed at trial” and there was no due process violation. (Id. at p. 1515.)
       People v. Knox (1979) 95 Cal.App.3d 420, cited by defendant, is not on point. In
that case, Knox alleged trial court error in refusing to allow a former juror to testify for
him. (Id. at p. 432.) The court stated that Evidence Code section 704, which provides
that a juror in the trial of an action may not testify as a witness, did not strictly apply to
Knox’s case, although it was a consideration. The admissibility of the juror’s testimony
had to be considered independently of his former status as a juror. (Knox, at p. 434.) The
court found, as in this case, that the former juror’s testimony was admissible. In Knox,
however, the trial judge excluded the testimony under Evidence Code section 352, and
the reviewing court found no abuse of discretion because the evidence was of slight
probative value and would be unduly prejudicial. (Knox, at p. 435.) In the instant case,
J.S.’s testimony was also admissible, and we conclude it is not more prejudicial than
probative.
       It is not reasonably probable that the jury would have reached a verdict more
favorable to defendant had J.S.’s testimony not been heard. (People v. Watson (1956) 46
Cal.2d 818, 836 (Watson).) It caused no undue prejudice, since it was not the sole
evidence on this issue. Ultimately, in closing argument, defense counsel conceded that

                                               19
defendant fled the scene. The fact that the prosecutor mentioned J.S.’s testimony during
closing argument was also not prejudicial. The reference was brief, and his referring to
J.S. as a former juror does not reveal intent to prejudice, as defendant claims. It appears
to have been simply a superfluous comment.
        Defendant argues that the correct standard of review is the “harmless beyond a
reasonable doubt” standard of Chapman v. California (1967) 386 U.S. 18, 24 (Chapman).
The California Supreme Court has held that “the application of ordinary rules of evidence
like Evidence Code section 352 does not implicate the federal Constitution, and thus we
review allegations of error under the ‘reasonable probability’ standard of Watson, supra,
46 Cal.2d at page 836.” (People v. Marks (2003) 31 Cal.4th 197, 226-227.) As in Marks,
we note that the result in this case would be the same under Chapman. (Marks, at p.
227.)
        Defendant also complains that merely inquiring of J.S. if he had spoken with the
jurors was not enough, since it was later revealed he was not “forthright” during voir dire,
but we disagree. As discussed in the next portion of this opinion, J.S.’s reasons for not
reporting his application for employment with the LASD were credible.
III. Juror No. 7’s Voir Dire Responses
        A. Defendant’s Argument
        Defendant claims she was denied due process, a fair trial, and reliable verdicts
because J.S. was untruthful in his voir dire responses. According to defendant, J.S. was
“devious and disingenuous” because he did not reveal he was seeking employment with
LASD and a background check was being conducted on him. This constituted gross juror
misconduct, since it is inconceivable that defense counsel would have accepted an
“LASD wannabe” as a juror given the fact that every prosecution witness except Bonilla
was either a deputy sheriff or otherwise employed by LASD.
        B. Relevant Authority
        Voir dire is designed to assure a criminal defendant that he will not be deprived of
his or her right to an impartial jury as guaranteed by the Sixth Amendment. (In re
Hitchings (1993) 6 Cal.4th 97, 110 (Hitchings).) In addition, an inadequate voir dire

                                             20
undermines the defendant’s right to challenge a juror for cause or exercise peremptory
challenges. (Id. at pp. 111-112; see also Rosales-Lopez v. United States (1981) 451 U.S.
182, 188.) Voir dire is only effective, however, if prospective jurors answer truthfully the
questions posed to them, thereby exposing any possible biases on their part. (Hitchings,
at p. 111.) A juror who conceals relevant facts or answers falsely impairs the jury
selection process and commits misconduct. (Ibid.)
       “‘As a general rule, juror misconduct “raises a presumption of prejudice that may
be rebutted by proof that no prejudice actually resulted.” [Citations.]’ [Citation.] . . . .
‘Whether prejudice arose from juror misconduct . . . is a mixed question of law and fact
subject to an appellate court’s independent determination. [Citations.]’” (People v.
Majors (1998) 18 Cal.4th 385, 417; see also In re Hamilton (1999) 20 Cal.4th 273, 295.)
Whether a verdict must be overturned for jury misconduct is resolved by employing the
substantial likelihood test, which is an objective standard. (In re Hamilton, at p. 296.)
“Any presumption of prejudice is rebutted, and the verdict will not be disturbed, if the
entire record in the particular case, including the nature of the misconduct or other event,
and the surrounding circumstances, indicates there is no reasonable probability of
prejudice . . . .” (Ibid.) “‘Some of the factors to be considered when determining
whether the presumption is rebutted are the strength of the evidence that misconduct
occurred, the nature and seriousness of the misconduct, and the probability that actual
prejudice may have ensued.’” (People v. Von Villas (1992) 11 Cal.App.4th 175, 256.)
       C. Forfeiture
       A defendant’s failure to make a timely and specific objection on the ground
asserted on appeal leads to forfeiture of the claim. Here, defendant sought a mistrial
when J.S. was called to the stand, but she did not seek to reopen voir dire. (See People v.
Gonzales and Soliz (2011) 52 Cal.4th 254, 314.) Defendant made no claim below that
her state and federal constitutional rights to due process, a fair trial, and reliable verdicts
were violated. Therefore, she has forfeited these claims.




                                               21
       D. Analysis
       Defendant and respondent agree that J.S.’s juror identification number was 1002,
and they quote at length from his voir dire responses. The pertinent responses—the ones
defendant alleges are demonstrative of J.S.’s deviousness—would be those relating to
law enforcement. The record contains no copy of the standard juror questionnaire the
court used. From the answers given by all of the jurors, it appears that question No. 5
asked the jurors if they had any relatives in law enforcement. Indeed, on cross-
examination, defense counsel asked J.S., “Do you recall reading in the general questions
that you were asked are you or have you ever been a member of any law enforcement
agency? Do you have contact with law enforcement in your employment? And law
enforcement agencies including the sheriff’s office? Do you remember reading that?”
J.S. said that he did. Counsel then asked, “Do you remember reading No. 5, do you have
any relatives or close friends who are or ever been members of any law enforcement
agency?” J.S. replied, “Yes, I do.” Counsel asked, “And you were asked if you had any
‘yes’ answers to those questions, and you didn’t indicate that you did; is that correct?”
J.S. acknowledged that it was. Counsel asked, “Isn’t it true that you’ve been considered
for hire with the L.A. County Sheriff’s Department and a background check has been
done on you now for that position?” J.S. replied, “Yes.”
       On redirect, the prosecutor asked J.S. if he had lied about any questions, and J.S.
replied, “No, I did not. As the question stated, it says if I have any relatives or friends. I
do not associate with anyone that I have ever had contact with; so it didn’t seem like it
was affecting it in any way.” Further questions elicited that he had met with an
investigator one time for 15 minutes and that was the sum total of all of his contacts with
the deputies. Defense counsel did not re-cross-examine J.S.
       We do not believe the record establishes that J.S. was deceitful or even
disingenuous on voir dire. Certainly, the moment he realized he was present at the scene
of the incident—something only he would have known—he reported it to the judicial
assistant.



                                              22
       In Hitchings, after defendant was convicted, a juror was reported to have made up
her mind about the case before being chosen, to have prior knowledge about the case, and
to have discussed the case at her workplace while a juror. (Hitchings, supra, 6 Cal.4th at
pp. 103, 110.) The defendant filed a writ of habeas corpus alleging juror misconduct, and
the court agreed. (Id. at pp. 103, 116, 118.) The court stated that juror misconduct
involving the concealment of material information of voir dire raises a presumption of
prejudice. (Id. at p. 119.) The court found that the juror intentionally concealed her
knowledge of the case and spoke to a friend about the case while a sitting juror. The
People had failed to rebut the presumption of prejudice that arose from these conditions.
(Id. a p. 122.)
       Hitchings is readily distinguishable from defendant’s case in that J.S. never served
as a juror on defendant’s case. And by allowing J.S. to testify, the court impliedly found
he did not lie or conceal facts on voir dire and thus committed no misconduct. As we
have noted ante, substantial evidence supports this ruling.
       Even if J.S. committed misconduct, any presumption of prejudice is rebutted. The
presumption of prejudice “‘“may be rebutted by an affirmative evidentiary showing that
prejudice does not exist or by a reviewing court’s examination of the entire record to
determine whether there is a reasonable probability of actual harm to the complaining
party [resulting from the misconduct]. . . .”’ [Citations].” (Hitchings, supra, 6 Cal.4th at
p. 119.) Here, any presumption is rebutted at the outset by the fact that J.S. did not serve
on the jury. We find speculative defendant’s assertion that defense counsel would likely
have exercised a peremptory challenge to J.S. had he known about J.S.’s application to
become a sheriff. Defense counsel did not question J.S. even after J.S. answered as
follows when the prosecutor asked if injury to an officer on duty was just part of their
duty: “The way I see it is the cop is doing his job. They might take advantage of it.
They might not. And then us the public, we see they are there to not hurt us, and they are
here to help. We take advantage of it. If we hurt them, we should pay for it. It’s wrong.”
Defense counsel accepted J.S. as a juror even though, as defendant asserts, “the most
critical element in jury selection in this particular case involved the fact that a deputy was

                                             23
injured.” And defendant does not complain that her jury was biased in any way. (See
People v. Black (2014) 58 Cal.4th 912, 914 [defendant who was denied challenges for
cause and forced to use all peremptory challenges due to trial court error not entitled to
reversal of judgment “[b]ecause no incompetent juror who should have been dismissed
for cause sat on [defendant’s] case].”)
       We conclude beyond a reasonable doubt that J.S.’s failure to mention his
application with the LASD did not result in a denial of due process, a fair trial, and
reliable verdicts.
IV. Admission of Videos
       A. Defendant’s Argument
       Defendant contends that his objections to admission of videos showing examples
of a 40-mile-per-hour deceleration test and a field sobriety test should have been
sustained under Evidence Code section 352 as more prejudicial than probative.
Moreover, both videos constituted inadmissible hearsay, were irrelevant under Evidence
Code sections 210 and 350, and were not timely presented to the defense. Defendant
asserts that admission of the videos also violated her statutory and state and federal
constitutional rights to confrontation and cross-examination, thus resulting in a denial of
due process, a fair trial, and reliable verdicts.
       B. Proceedings Below
       Prior to trial, but after the jury was sworn, defense counsel told the court that the
People had just provided him with the videos of the deceleration and field sobriety tests.
He objected to the prosecution offering them. The prosecutor explained he had learned
the previous evening that deputies are tested once a quarter on their ability to “ride a
motorcycle from zero to 40,” and he had obtained the video from the Internet. The video
showed an officer performing the test. Defense counsel argued that it was hearsay, and
he should have been advised of it earlier in order to offer an expert or a defense against it.
With respect to the video of the field sobriety test, counsel argued that the officer who
tested defendant could demonstrate the test for the jury. The court told the prosecutor to
show defense counsel the videos during the next recess.

                                               24
        After opening statements, Deputy Jackman testified. Deputy Jackman described
the events leading up to Deputy Matthews’s fall and estimated that Deputy Matthews was
traveling at approximately five to 10 miles per hour when he hit the car. Deputy Jackman
described the training a motorcycle deputy must undergo. He then described the “40
decel” test. After reaching the speed of 40 miles per hour, the deputy must hit the brakes
at a designated point and stop within a certain distance. He explained that meeting the
standard is a learned skill that takes practice. In the test, the deputies must perform it
successfully three times in a row to pass. The deputies take the test four times a year.
        The prosecutor subsequently introduced People’s exhibit 7 over a defense
objection. Deputy Jackman testified he had viewed the video and stated it was from a
different agency, but it was “pretty much identical” to the LASD test. Deputy Jackman
confirmed that the video mirrored his experience with the test.
        Deputy Steven Van Ornum interviewed defendant when she was detained and
testified that her demeanor prompted him to conduct a DUI investigation. He described
each field sobriety test he performed. Over the defense objection, the prosecutor played a
video (People’s exhibit 13) that showed examples of how certain sobriety tests are
conducted.
        C. Relevant Authority
        We will disturb a trial court’s exercise of discretion in admitting evidence only
when the trial court’s decision exceeds the bounds of reason. (People v. Funes (1994) 23
Cal.App.4th 1506, 1519.) Similarly, the trial court’s determination that the probative
value of evidence outweighs its prejudicial effect under Evidence Code section 352 is a
discretionary power that “must not be disturbed on appeal except on a showing that the
court exercised its discretion in an arbitrary, capricious or patently absurd manner that
resulted in a manifest miscarriage of justice.” (People v. Jordan (1986) 42 Cal.3d 308,
316.)




                                              25
       D. Analysis
       Once again, we note that defendant did not object based on relevance or
prejudicial effect. Therefore she has forfeited any arguments on these grounds. (People
v. Kipp, supra, 26 Cal.4th at p. 1124; Evid. Code, § 353, subd. (a).)
       With respect to the hearsay claim made below, “‘Hearsay evidence’ is evidence of
a statement that was made other than by a witness while testifying at the hearing and that
is offered to prove the truth of the matter stated.” (Evid. Code, § 1200, subd. (a).) The
hearsay rule states that, “[e]xcept as provided by law, hearsay evidence is inadmissible.”
(Id., subds. (b), (c).)
       Evidence Code section 225 provides that a “‘[s]tatement’” means (a) oral or
written verbal expression or (b) nonverbal conduct of a person intended by him as a
substitute for oral or written verbal expression.” The videos presented below were not
verbal expression. In addition, a statement must be made by a person, and Evidence
Code section 175 provides that “person” includes “a natural person, firm, association,
organization, partnership, business trust, corporation, limited liability company, or public
entity.” The videos in this case do not fit in any of those categories.
       “‘The essence of the hearsay rule is a requirement that testimonial assertions shall
be subjected to the test of cross-examination. [Citation.] The basic theory is that the
many possible deficiencies, suppressions, sources of error and untrustworthiness, which
lie underneath the bare untested assertion of a witness, may be best brought to light and
exposed by the test of cross-examination. [Citation.]’ [Citations.].” (People v. Nazary
(2010) 191 Cal.App.4th 727, 754-755.) As “demonstrative evidence,” videos are not
testimony subject to cross-examination and are not hearsay. (People v. Cooper (2007)
148 Cal.App.4th 731, 746.) Thus, the hearsay rule did not require their exclusion from
evidence. Moreover, the witnesses who testified regarding these exhibits were subject to
cross-examination.
       With respect to relevance, “‘except in rare cases of abuse, demonstrative evidence
that tends to prove a material issue or clarify the circumstances of the crime is admissible
despite its prejudicial tendency.’” (People v. Cavanaugh (1955) 44 Cal.2d 252, 267.)

                                             26
The evidence of the videos in this case clarified the circumstances of Deputy Van
Ornum’s assessment of whether defendant was impaired, as well as the circumstances of
Deputy Matthews’s attempt to avoid a collision with defendant’s vehicle.
       We conclude the evidence was not more prejudicial than probative. The videos
clarified and explained technical terms relevant to the issues at trial. At the same time,
they had no emotional content at all and thus were unlikely to “‘evoke an emotional bias
against a party as an individual.’” (People v. Scheid (1997) 16 Cal.4th 1, 19.) It was
clearly explained to the jury that the videos in no way depicted defendant’s field sobriety
test or the incident with Deputy Matthews. Therefore, there was no miscarriage of justice
and the trial court did not abuse its discretion. Furthermore, any error in presenting the
videos was harmless even if they were not timely shown to the defense. It is not
reasonably probable the evidence affected the jury’s verdicts. They were merely a
visualization of the testimony offered by Deputy Jackman and Deputy Van Ornum. (See
People v. Rivera (2011) 201 Cal.App.4th 353, 366.) As our Supreme Court has
explained, a claim of prejudice “‘is substantially undercut . . . by similar evidence in the
record which is not challenged.’” (People v. Blacksher (2011) 52 Cal.4th 769, 829.)
V. Alleged Prosecutorial Misconduct
       A. Defendant’s Argument
       Defendant contends the prosecutor engaged in egregious and reprehensible
misconduct that resulted a fundamentally unfair trial. She alleges six instances of such
misconduct.
       B. Relevant Authority
       “The applicable federal and state standards regarding prosecutorial misconduct are
well established. ‘“A prosecutor’s . . . intemperate behavior violates the federal
Constitution when it comprises a pattern of conduct ‘so egregious that it infects the trial
with such unfairness as to make the conviction a denial of due process.’”’ [Citations.]
Conduct by a prosecutor that does not render a criminal trial fundamentally unfair is
prosecutorial misconduct under state law only if it involves ‘“‘the use of deceptive or
reprehensible methods to attempt to persuade either the court or the jury.’”’ [Citation.]

                                             27
As a general rule a defendant may not complain on appeal of prosecutorial misconduct
unless in a timely fashion—and on the same ground—the defendant made an assignment
of misconduct and requested that the jury be admonished to disregard the impropriety.
[Citation.] Additionally, when the claim focuses upon comments made by the prosecutor
before the jury, the question is whether there is a reasonable likelihood that the jury
construed or applied any of the complained-of remarks in an objectionable fashion.
[Citation.]” (People v. Samayoa (1997) 15 Cal.4th 795, 841.)
          The general rule requiring assignment of misconduct and a request for jury
admonishment does not apply if a defendant’s objection or request for admonition would
have been futile or would not have cured the harm. (People v. McDermott (2002) 28
Cal.4th 946, 1001.) It also does not apply when the trial court promptly overrules an
objection, resulting in the defendant having no opportunity to request an admonition.
(Ibid.)
          Even when prosecutorial misconduct occurs, reversal is not required unless the
defendant can show he suffered prejudice. (See People v. Arias (1996) 13 Cal.4th 92,
161.) Defendant must show that it is reasonably probable he would have obtained a
result more favorable in the absence of the misconduct. (Ibid.)
          C. Analysis
                 1. Urine Sample
          The defense filed a motion to appoint an expert and moved to seal the request on
December 6, 2012. Judge Bernie C. LaForteza signed an order stating, inter alia, that the
fact that an application had been made would be confidential, as would the contents of
the application. On the same day, an order was signed directing the LASD to make
available to a representative of Forensic Toxicology Associates a portion of defendant’s
urine sample sufficient for chemical analysis, and another order appointing John J.
Treuting as an expert witness for the defense.
          At trial, Deputy Jeff Perkins identified a laboratory receipt in defendant’s name
(People’s exhibit 11). The receipt was associated with a container that normally
contained urine, but the container was empty. Defense counsel objected when the

                                               28
prosecutor asked Perkins if the records indicated whether the defense “had done a split”
and used urine for their own testing. Perkins said the records did not indicate whether or
not this was done. The prosecutor asked Perkins if he had any knowledge of whether the
urine had been used, and defense counsel objected. Perkins answered that he did not
know.
        The prosecutor subsequently called criminalist Steven Kline, who was responsible
for the analysis of drugs of abuse in urine and blood samples. The prosecutor elicited
that at the People’s direction, Kline had attempted to do further testing of the defendant’s
urine sample, but he learned that the sample had been exhausted. Kline testified without
objection that the defense had obtained a court order requesting that a portion of the
sample “get split.” The sheriff’s laboratory generally gives the defense laboratory 10
milligrams of the sample. Because there were only 9.5 milligrams of the sample
remaining in this case and no further testing had been requested at that time by the
prosecution, the sheriff’s laboratory gave all 9.5 milligrams to the defense. Thus, the
sheriff’s laboratory was unable to test for sleeping pills and narcotic analgesics, which
were not part of the standard test. Defense counsel did not object to this testimony. After
Kline’s testimony, the People rested.
        The People did not mention the exhaustion of the urine sample in their closing
argument. In his closing argument, defense counsel complained that law enforcement did
not ask the laboratory to retest for a specific narcotic analgesic until approximately a
week before trial. He stated, “They got the test results back in October and it didn’t say it
was there. Why didn’t they ask then? Why do they wait until a week ago? Because they
don’t have any proof. And then when he said, well, we are going to try to do it but we
don’t have any sample left, that is not proof. You call that proof beyond a reasonable
doubt that she is under the influence of a narcotic analgesic because they say, well, we
would have tried to run a test if we had a sample, that’s nonsense.”
        In rebuttal argument, the prosecutor stated, “Now the opiate class you heard from
Mr. Kline, or Dr. Kline, that their opiate screen doesn’t screen for every last opiate,
which is why he wanted to do a rescreen, but, unfortunately, there was no sample left.

                                             29
The testimony you heard is that the rest of the sample was for the defense. One of the
great powers in rebuttal argument is our ability to point out the state of the evidence and
the lack of calling a reasonable witness and the lack of putting in the logical piece of
evidence. The defense never presented a urine test to you. They had half the sample.
You have not heard it in this case at all. And you get to ask why. You get to consider
that when you get into the jury room.”
       The prosecutor later stated, “I already pointed out the marijuana [] is confirmed in
the lab results. So you can’t really have it both ways. There is a reason why the opiate
isn’t in the lab result. Dr. Kline, or Mr. Kline, told you all about it. He wanted to
rescreen but the defense has—the defense took and split the remainder of the urine. They
were unable to retest it.”
       Finally, the prosecutor stated, “There is a whole heroin argument here as well. It
came out pretty clearly that the opiate class is what a narcotic—part of the class of a
narcotic analgesic, which is to say a pain reliever. You also heard even their expert say
we don’t test for everything. The tests cost money. Part of the budgetary procedures.
They do a general screen and sometimes even their expert said in 10 to 15 percent of the
cases he got out of San Diego they will go back and retest. It’s standard reason to believe
that there is no sample left. Would it be reasonable to you to share with the defense to
give them an opportunity to test it as well?” At this point, defense counsel stated, “I will
interpose an objection, your Honor. Can we approach?” The court stated, “Not at this
time. But I will reserve ruling on the objection. At this time it’s overruled, subject to
rehearing.”
       Following closing arguments, defense counsel moved for a mistrial based on the
court allowing the prosecutor over defense objection to mention that the defense had
received part of the urine sample. Defense counsel stated that the defense motion
requesting the urine sample was under seal, and the defense had not disclosed the fact
that they had received part of the sample or the results of any testing. According to
counsel, the prosecution’s mention of it was a violation of attorney-client confidentiality.
When asked to respond, the prosecutor stated that the fact of the split was in evidence in

                                             30
the testimony of Kline. Since it was in evidence it was “available for argument” despite
whatever order there may have been. Defense counsel replied that he had objected to the
mention of a split before Kline testified, and therefore the defense did not waive any right
to confidentiality. The court summarily denied the motion.
       Defendant has clearly forfeited any issue of prosecutorial misconduct for failure to
object on that basis below. In any event, her argument is meritless. “‘“[A] prosecutor is
given wide latitude during argument. The argument may be vigorous as long as it
amounts to fair comment on the evidence, which can include reasonable inferences, or
deductions to be drawn therefrom. [Citations.]”’” (People v. Ward (2005) 36 Cal.4th
186, 215.) “[E]ven otherwise prejudicial prosecutorial argument[s], when made within
proper limits in rebuttal to arguments of defense counsel, do not constitute misconduct.”
(People v. McDaniel (1976) 16 Cal.3d 156, 177.)
       Here, the prosecutor’s mention of the defense obtaining the remainder of the urine
sample was a logical rebuttal to the defense argument. When Kline testified that all that
was left of the sample was sent to the defense, there was no objection from defense
counsel. Although counsel later stated at the time of moving for a mistrial that he had
objected on this point before Kline’s testimony, the only objection was to testimony by
Deputy Perkins, who stated he did not know what happened to the rest of the sample.
Moreover, with respect to defense counsel’s assertion that the court had already ruled on
the issue, we note that defendant acknowledges she could not locate in the record any
prior ruling regarding the admissibility of evidence of the split. Therefore, the record
does not support her claim. (People v. Sullivan (2007) 151 Cal.App.4th 524, 549
[uncertainty in the record must be resolved against the defendant].) Furthermore, there is
a difference between commenting on the defendant’s failure to produce certain evidence
and arguing that a defendant had a duty to produce that evidence. (People v. Bradford
(1997) 15 Cal.4th 1229, 1340; see also People v. Woods (2006) 146 Cal.App.4th 106,
112.) The prosecutor’s argument clearly did not assert the latter.
       In any event, even if misconduct occurred in this regard, it was harmless under any
standard. (Chapman, supra, 386 U.S. 18 [harmless beyond a reasonable doubt]; Watson,

                                             31
supra, 46 Cal.2d 818 [reasonable probability the error did not affect the outcome].)
There was strong evidence that defendant was driving while impaired through the
testimony of Deputy Van Ornum and Kline. Defendant admitted having taken sleeping
pills the night before. Toxicology tests revealed marijuana metabolite in her urine.
Moreover, the jury was instructed that neither side is required to call all witnesses who
might have information about the case or to produce all physical evidence that might be
relevant. (CALCRIM No. 300.) It is presumed jurors understood and followed the
instructions. (People v. Chism (2014) 58 Cal.4th 1266, 1299.)
              2. Prosecutor’s Closing Argument
                     a. “Appealing to passions and prejudices” and “misstating the
law”
       Defendant contends that the third paragraph of the prosecutor’s closing argument
and his last statement during rebuttal argument sought to appeal to the jurors’ passions
and prejudices and generate sympathy for Deputy Matthews in addition to misstating the
law. According to defendant, the prosecutor inappropriately focused on “justice for
Deputy Matthews.”
       The disputed segments are as follows: “So let me just start out by telling you the
God awful truth in all this. I have one terrific fear in this case. Really an overwhelming
fear that you will get back in the jury room and someone will say, hey, why don’t we just
convict [defendant] of the hit and run and, you know, maybe the DUI isn’t so clear. Let’s
just compromise. Let’s just convict her of one of the two, which is totally against all the
instructions we have.”
       A short time later, the prosecutor stated, “So just going back to what I said before,
I just want to emphasize to you my great fear of a compromised verdict in this case. I
just ask that you decide both counts. Don’t let sympathy get the better of people. Please
don’t engage in negotiations back there. Please deliberate through both counts that we
have, the DUI with injury and the fleeing from the scene of an injured party. Just to
remind you of the oath that we talked about. I just want to remind you of one of the
stories I told you in voir dire. The whole idea of would you convict somebody for

                                             32
stealing a crate full of grapes? Well, yeah, of course. How about a bat [sic]? Oh, yeah,
sure. How about one grape? Well, this is why I tell the story. Somebody in the back is
going to try to get you to compromise. It’s good enough she’s been convicted of one of
the two. Let it go. I want you to remember the grape story and think about that story and
think about Deputy Matthews when that occurs.”
       During rebuttal, the prosecutor argued, “I’m asking you to do your duty. Follow
the law, follow it all with a reasonable inference and all the circumstantial evidence in
front of you and find her guilty for what she did to Deputy Matthews and to bring justice
into this courtroom.”
       If an allegation of prosecutorial misconduct “‘“focuses upon comments made by
the prosecutor before the jury, the question is whether there is a reasonable likelihood
that the jury construed or applied any of the complained-of remarks in an objectionable
fashion.” [Citation.]’ [Citations.]” (People v. Carter (2005) 36 Cal.4th 1215, 1263.) In
deciding whether misconduct has occurred, we evaluate the prosecutor’s comments “in
the context of the argument as a whole.” (People v. Dennis (1998) 17 Cal.4th 468, 522.)
“‘In conducting this inquiry, we “do not lightly infer” that the jury drew the most
damaging rather than the least damaging meaning from the prosecutor’s statements.
[Citation.]’ [Citation.]” (People v. Brown (2003) 31 Cal.4th 518, 553-554.)
       At the outset, the record shows that defendant did not object below on the grounds
of prosecutorial misconduct and did not request an admonition to the jury. Therefore, she
has forfeited this issue on appeal.
       Although “an appeal for sympathy for the victim is out of place during an
objective determination of guilt,” (People v. Stansbury (1993) 4 Cal.4th 1017, 1057,
disapproved on another ground in Stansbury v. California (1994) 511 U.S. 318), here, the
prosecutor’s words were not reasonably likely to have been interpreted as such an appeal.
The comments properly focused the jury on the evidence and the individual charges and
urged it to reach a verdict on all the charges presented. (See People v. Wash (1993) 6
Cal.4th 215, 261-262 [no misconduct when prosecutor urges jurors to do their duty].)
Accordingly, there was no misconduct under either the state or federal Constitutions.

                                             33
         Finally, no harm could have resulted from the prosecutor’s remarks. The jury was
instructed with CALCRIM Nos. 101 and 200 that it must “not let bias, sympathy,
prejudice, or public opinion influence [its] decision.” We presume the jury followed
these instructions, which were sufficient to dispel any prejudice created by the
prosecutor’s argument. (People v. Chism, supra, 58 Cal.4th at p. 1299.)
         With respect to her second argument, defendant appears to contend that the
prosecutor misstated the law when he told the jury that reaching a compromise would be
totally against all of the jury instructions. Defendant asserts that the “law permits
compromise verdicts,” citing People v. Carbajal (2013) 56 Cal.4th 521, 533. It is true
that jurors may acquit a defendant in an act of leniency or by reaching a compromise and
that such verdicts are allowed to stand. (People v. Palmer (2001) 24 Cal.4th 856, 863;
People v. Lewis (2001) 25 Cal.4th 610, 656; see also U.S. v. Powell (1984) 469 U.S. 57,
65.) This does not prevent the prosecutor from exhorting the jurors not to reach a
compromise verdict based on sympathy for the defendant, a caution reiterated in the jury
instructions. (CALCRIM Nos. 101, 200.) The prosecutor did not tell the jurors that a
compromise verdict was illegal or invalid. Like the jury instructions, he urged them to
reach a verdict on each count based on the facts and the law as given to them by the
court.
                      b. Alleged misstatement of facts
         Defendant complains that the “prosecutor told the jury that two drugs were
involved in this case, not just the marijuana” when making the following statement
during argument: “The DRE program was started for this circumstance, where if one of
the two drugs isn’t confirmed by a urine analysis at the end, through no fault of anyone in
this case, but his opinion was there is an analgesic involved.” Defendant does not
provide any argument on this point but merely states her complaint.
         Once again, defendant failed to object below on the ground of prosecutorial
misconduct and to request an admonition and has therefore forfeited this argument.
(People v. Brown, supra, 31 Cal.4th 518, 553.) In any event, the record shows that the
prosecutor elicited this very information from Deputy Cronin. Deputy Cronin testified he

                                             34
had been certified in the DRE program and he explained the 12-step objective checklist
used to evaluate drivers under the influence. He said there was a high correlation
between the 12-step process used by DRE’s and the results of toxicology testing. Deputy
Cronin testified that his opinion as a DRE can still be used in a court of law even if all of
the testing of a sample was not completed for whatever reason or if a sample is lost or
destroyed. When the prosecutor asked, “In fact, is that part of the reason for LAPD
developing the drug recognition testimony, to avoid the—where somebody has refused
and coming into court?” Deputy Cronin stated that it was. Deputy Cronin stated that he
rigorously followed the 12 steps. After his evaluation, he was of the opinion that
defendant was under the influence of a narcotic analgesic and cannabis.
       Thus, the record shows there was no misstatement of facts and no misconduct.
                     c. Prosecutor allegedly offered his own opinion
       Defendant complains that the prosecutor argued the following: “I think one of the
most telling facts that I heard was even after she had been taken into custody at gunpoint,
they measured her heart rate shortly thereafter, within 10, 15 minutes. It was 52 beats a
minute. That’s remarkable.”
       Once again, defendant did not object to this argument and requested no
admonition. Therefore, this claim is forfeited.
       “[A] prosecutor is free to give his [or her] opinion on the state of the evidence, and
in arguing [the] case to the jury, has wide latitude to comment on both its quality and the
credibility of witnesses. [Citations.]” (People v. Padilla (1995) 11 Cal.4th 891, 945-946,
disapproved on other grounds in People v. Hill (1998) 17 Cal.4th 800, 823, fn. 1; People
v. Mayfield (1997) 14 Cal.4th 668, 782 [“[E]xpressions of belief in the defendant’s guilt
are not improper if the prosecutor makes clear that the belief is based on the evidence
before the jury.”].) It is not misconduct for a prosecutor to “ask the jury to believe the
prosecution’s version of events as drawn from the evidence.” (People v. Huggins (2006)
38 Cal.4th 175, 207.)
       The comments in question were neither deceptive nor reprehensible, nor did they
infect the trial with unfairness. It is reasonable to believe that when the prosecutor used

                                             35
the phrase “I think,” the jurors were aware the prosecutor was referring to the evidence he
cited. The phrase was the equivalent of saying, “the evidence shows,” and there was no
danger jurors would have been induced to abandon their own views of the evidence in
favor of the prosecutor’s assessment. (See generally People v. Cummings (1993) 4
Cal.4th 1233, 1303, fn. 48.) It was obvious the prosecutor was simply arguing an
inference based on the evidence, not stating his personal belief resulting from experience
or evidence outside the record.
                      d. Alleged improper vouching
       Defendant argues that the prosecutor improperly vouched for Bonilla, who was a
critical witness for the prosecution, and who was contradicted by Deputy Matthews on
whether defendant stopped at the stop sign. Defendant criticizes the following argument:
“My view of her testimony, in 25 years, I’ll bet she tells the same story because, you
know what? In your life experience when you see somebody get hit by a car and
knocked off of it, particularly a deputy on a motorcycle, you don’t forget it. You are
never going to forget it. She is not going to forget it in this case.” Defendant made no
objection below on the basis of vouching.
       Improper vouching for the strength of the prosecution’s case “‘“involves an
attempt to bolster a witness by reference to facts outside the record.”’ [Citation.] . . . [I]t
is misconduct for prosecutors to vouch for the strength of their cases by invoking their
personal prestige, reputation, or depth of experience, or the prestige or reputation of their
office . . . .” (People v. Huggins, supra, 38 Cal.4th at pp. 206-207.)
       We do not believe the prosecutor even came close to vouching for Bonilla with
this comment. A prosecutor’s use of the first person, or phrases such as “I believe,” or “I
think” or even “we know,” do not constitute improper vouching or opinion where the
argument is directed to the state of the evidence and the inferences that may be drawn
therefrom. (See People v. Cummings, supra, 4 Cal.4th 1233, 1303, fn. 48.) It has even
been held that statements by prosecutors such as “‘I think [the defendant] is guilty’”
(People v. Lopez, supra, 42 Cal.4th at p. 971, italics omitted), or “‘the only reason we
brought [these charges], is because they’re true’” (People v. Stewart (2004) 33 Cal.4th

                                              36
425, 498), are not improper statements of personal belief when based on the evidence and
when there was no implication that the prosecutor was relying on evidence not presented
at trial. The prosecutor here did not imply that he had personal knowledge of Bonilla’s
truthfulness. He merely posited that a person in her position, having witnessed such an
incident, would be unlikely to forget it. The jury was instructed that it alone was able to
judge the credibility of witnesses, and the jury was given factors to consider in doing so.
(CALCRIM No. 226.)
                     e. Argument regarding standard of proof; alleged denigration of
defense counsel
       Defendant contends the prosecutor “improperly argued the definition of
reasonable doubt and, in the process, denigrated defense counsel.” The language
defendant finds objectionable is as follows: “Here is two things they never tell you.
Reasonable suspicion or probable cause, one of the lowest standards. You can be held in
jail for 60 days with that standard. They can search your house with that standard.
Another thing they never tell you, reasonable doubt is the same standard used for all
traffic tickets. The notion that what can occur in life can drive your analysis of the
standard of proof. I want you to keep those in mind when the argument is made to you.”
Defense counsel objected stating, “I want to object, your Honor. Reasonable suspicion is
not proof beyond a reasonable doubt.” The prosecutor responded, “I never said it was.”
The trial court stated, “Objection is noted and overruled. You may continue.”
       It is not clear from the prosecutor’s words exactly what he was trying to explain
when he referred to the notion that what can occur in life may drive one’s analysis of the
standard of proof. It is clear, however, that the prosecutor did not state that reasonable
suspicion was proof beyond a reasonable doubt. If it was not clear from his argument, it
was perfectly clear in his response to defense counsel. The prosecutor went on to remind
the jury of one of the questions posed during voir dire, i.e., whether one can have some
doubt at the end of a criminal case and still convict. The prosecutor stated, “Absolutely,
you can. It’s measured by reasonableness. Measured by reason and logic.” We conclude



                                             37
there was no misconduct, and we do not construe the prosecutor’s remark to defense
counsel as an attempt to denigrate counsel.
       Defendant also views the following argument by the prosecutor as an attempt to
disparage defense counsel: “I would ask you to focus on three things in this case because
justice is always served when there is a focus on the crime, the crime and the crime. In
this case, there are two individual counts. The defense often does not want to focus on
the crime. They want to focus on material around the edges of the crime rather than the
real guttural truth about Deputy Matthews being slammed into the concrete because Miss
Buckner was so selfish that she drove impaired to a level that she broke somebody’s
bones and then didn’t even bother to stay and leave her information.”
       “It is generally improper for the prosecutor to accuse defense counsel of
fabricating a defense” or to otherwise denigrate defense counsel. (People v. Bemore
(2000) 22 Cal.4th 809, 846.) Nevertheless, an improper comment occurs only when there
is “a personal attack” on defense counsel. (People v. Taylor (2001) 26 Cal.4th 1155,
1166-1167.)
       Defendant does not explain in what manner this argument might denigrate defense
counsel, and it is not apparent to this court. The prosecutor did no more than tell the
jurors not to be sidetracked by defense tactics, which has consistently been found to
constitute appropriate argument. (See, e.g., People v. Taylor, supra, 26 Cal.4th at pp.
1166-1167 [it is not improper for a prosecutor to argue that defense counsel used
“‘tricks’” and “‘moves’” to confuse a witness]; People v. Medina (1995) 11 Cal.4th 694,
759 [comments that experienced defense attorneys “‘twist a little, poke a little, try to
draw some speculation, try to get you to buy something’” not misconduct].) Likewise, in
the instant case, there was no prosecutorial misconduct.3



3      Defendant also repeats in this category her argument that the prosecutor
improperly told the jury that the instructions required it to reach verdicts in both counts.
This is repetitive of her argument ante, and we addressed the issue sufficiently in that
discussion.


                                              38
              3. Conclusion
       Defendant contends the prosecutor engaged in cumulative prejudicial misconduct
to the degree that reversal of the judgment is warranted. She argues that her
constitutional rights to due process, a fundamentally fair trial, and reliable verdicts were
violated. We have concluded there was no prejudicial misconduct, and defendant’s
arguments fail.
VI. Sufficiency of the Evidence in Count 1
       A. Defendant’s Argument
       Defendant contends that two of the four elements of section 23153, subdivision (a)
were not proved. According to defendant, the evidence showing she was under the
influence of the active ingredient in marijuana (THC) or any other drug to the extent that
it impaired her ability to drive was insufficient. In addition, the evidence was insufficient
to prove that defendant committed an illegal act or neglected to perform a legal duty.
       B. Relevant Authority
       “In reviewing a challenge of the sufficiency of the evidence, we apply the
following standard of review: ‘[We] consider the evidence in a light most favorable to
the judgment and presume the existence of every fact the trier could reasonably deduce
from the evidence in support of the judgment. The test is whether substantial evidence
supports the decision, not whether the evidence proves guilt beyond a reasonable doubt.’
[Citations.] The United States Supreme Court has held: ‘[T]his inquiry does not require
a court to “ask itself whether it believes that the evidence at the trial established guilt
beyond a reasonable doubt.” [Citation.] Instead, the relevant question is whether after
viewing the evidence in the light most favorable to the prosecution, any rational trier of
fact could have found the essential elements of the crime beyond a reasonable doubt.’
[Citations.] . . . The California Supreme Court has held, ‘Reversal on this ground is
unwarranted unless it appears “that upon no hypothesis whatever is there sufficient
substantial evidence to support [the conviction].”’ [Citations.]” (People v. Gaut (2002)
95 Cal.App.4th 1425, 1430.)



                                              39
       Given this court’s limited role on appeal, defendant bears an enormous burden in
arguing there was insufficient evidence to sustain the verdict. If the verdict is supported
by substantial evidence, we are bound to give due deference to the trier of fact and not
retry the case ourselves. (People v. Ochoa (1993) 6 Cal.4th 1199, 1206.)
       Former section 23153, subdivision (a) provided: “It is unlawful for any person,
while under the influence of any alcoholic beverage or drug, or under the combined
influence of any alcoholic beverage and drug, to drive a vehicle and concurrently do any
act forbidden by law, or neglect any duty imposed by law in driving the vehicle, which
act or neglect proximately causes bodily injury to any person other than the driver.”
(Stats. 1992, ch. 974, § 18.)
       C. Analysis
              1. Driving under the influence element
       CALCRIM No. 2100 instructed the jury that, to prove defendant guilty of
violating section 23153, subdivision (a), the People had to prove that: (1) the defendant
drove a vehicle; (2) when she drove a vehicle, she was under the influence of a drug or
drugs; (3) while driving a vehicle under the influence, the defendant also committed an
illegal act or neglected to perform a legal duty; and (4) the defendant’s illegal act or
failure to perform a legal duty caused bodily injury to another person. The jury was told
that, “a person is under the influence if, as a result of taking a drug or drugs, his or her
mental or physical abilities are so impaired that he or she is no longer able to drive a
vehicle with the caution of a sober person, using ordinary care, under similar
circumstances.”
       Defendant argues that there was no evidence presented that she was under the
influence of THC, the active psychoactive ingredient in marijuana. In addition, no
evidence was presented to indicate that the nanograms of inactive marijuana metabolite
present in defendant’s urine were responsible for the contradictory field sobriety test
results or the incident. Dr. Treuting testified that the level of inactive metabolite in the
urine has no correlation to the level circulating in the blood at any particular time. The
lab results were negative as to any other drug or compound, and there was no physical

                                              40
evidence indicative of recent marijuana use by defendant. Finally, she argues the
findings by Deputies Van Ornum and Cronin upon examining defendant were
inconsistent at best.
       Kline testified that defendant’s urine contained 1,280 nanograms per milliliter of
marijuana metabolite. Kline stated that he synthesized all of the information in the police
report with his training on the effect marijuana has on the body and his knowledge of
whether particular physiological and behavioral signs are consistent or inconsistent with
someone who may have smoked recently and therefore been under the influence. He
testified that after looking at all of the information he had, he was of the opinion that
defendant was impaired. He pointed to the signs of balance and coordination problems in
the various tests, the signs of divided-attention test failures, both of which are skills
necessary for safe driving. The collision itself was a factor in his opinion. Kline wanted
to check the sample for depressants—specifically sleeping pills and narcotic analgesics,
which would not have been detected in the initial screening, but he was unable to do so.
Defendant admitted taking a sleeping aid the night before the incident. Deputy Cronin, a
DRE, was of the opinion that defendant was under the influence of a narcotic analgesic
and cannabis. After defendant’s performance of the field sobriety tests, Deputy Van
Ornum determined that she was under the influence of a controlled substance.
       In addition, according to Bonilla, defendant failed to properly stop at the stop sign.
She then made a turn in front of oncoming traffic. Finally, defendant did not stop after
Deputy Matthews crashed, but fled the scene. She was later seen driving at 65 to 75
miles per hour on a residential street.
       The totality of this evidence was sufficient to justify a reasonable inference that
defendant was under the influence of a drug or drugs at the time of the incident.
              2. Illegal act / Failure to perform legal duty element
       CALCRIM No. 2100 also instructed the jury that the People alleged the defendant
committed the illegal act of failing to stop and wait until it was reasonably safe to enter
the intersection in violation of sections 21802 and 22450. The jury was instructed that
defendant failed to perform the legal duty to exercise ordinary care at all times and to

                                              41
maintain proper control of the vehicle, and she failed to perform the legal duty to obey
the stop sign laws of sections 21802 and 22450. With special jury instruction No.
2100.1, the jury was told that “[a] driver violates VC § 21802 when a driver fails to yield
the right-of-way to any vehicles which have approached from another road or highway.
The driver must wait until he or she can proceed into the intersection with reasonable
safety.” The instruction also told the jury that “[a] driver violates VC § 22450 when a
driver approaches a stop sign and fails to stop at the limit line.”
       The evidence showed that defendant failed to properly stop at the stop sign, which
was an illegal act.4 Defendant was shown to have unsafely entered the intersection when
the two deputies had the right of way. Deputy Cronin’s examination also revealed that
defendant wore corrective lenses but she was not wearing them on the day of the incident.
We conclude that sufficient evidence established this element of count 1.
VII. Lack of Instruction of Lesser Included Offense
       A. Defendant’s Argument
       Defendant contends that under People v. Capetillo (1990) 220 Cal.App.3d 211
(Capetillo), she was entitled to a lesser included offense instruction on the misdemeanor
offense of driving under the influence, without injury, under section 23152. She adds
that the trial court used the wrong standard in denying her request for the instruction.
According to defendant, defense counsel properly requested the lesser included
instruction on the basis of his argument that defendant did not cause the injury, and there
was substantial evidence in support of the defense theory.
       B. Relevant Authority
       It is well-established that a trial court must instruct the jury not only on the crime
charged but also on lesser offenses that are both included within the crime charged and
supported by the evidence. (People v. Barton (1995) 12 Cal.4th 186, 190, 194-195.)


4     The record shows that the jury was given no verdict form for count 3, in which
defendant was charged with violating section 21802, which explains the lack of a
conviction in count 3.


                                              42
“[T]he existence of ‘any evidence, no matter how weak’ will not justify instructions on a
lesser included offense, but such instructions are required whenever evidence that the
defendant is guilty only of the lesser offense is ‘substantial enough to merit
consideration’ by the jury. [Citations.] ‘Substantial evidence’ in this context is
“‘evidence from which a jury composed of reasonable [persons] could . . . conclude[]’”
that the lesser offense, but not the greater, was committed. [Citations.]” (People v.
Breverman (1998) 19 Cal.4th 142, 162.) If the trial court fails in its duty to instruct on a
lesser included offense supported by the evidence, the error is one of state law alone. (Id.
at p. 165.) It does not require reversal unless “an examination of the entire record
establishes a reasonable probability that the error affected the outcome.” (Ibid.; Watson,
supra, 46 Cal.2d at p. 836.)
       In deciding whether there is substantial evidence of a lesser included offense, we
do not evaluate the credibility of the witnesses, which is a task for the jury. (People v.
Manriquez (2005) 37 Cal.4th 547, 585.) “On appeal, we review independently the
question whether the trial court failed to instruct on a lesser included offense.” (People v.
Cole (2004) 33 Cal.4th 1158, 1215.)
       C. Proceedings Below
       After the court received the People’s jury instructions, it noted that the defense had
asked for “lessers” and stated that the court was inclined to give instructions on the lesser
included offenses, but neither party had submitted any such instructions. The prosecutor
argued that, under People v. Cole, supra, 33 Cal.4th 1158, defendant was not entitled to
an instruction on a lesser offense because “the lesser offenses would mean that there is no
substantial evidence that there was an injury in this case,” and “[t]here is no controversy
. . . that Deputy Matthews is not just injured but injured severely.” The court replied,
“That is true.” Defense counsel referred the court to Capetillo, supra, 220 Cal.App.3d
211. Counsel stated he planned to argue that defendant stopped, since Detective
Matthews said she stopped, defendant told the officers she stopped, and the defense
expert stated that scientific evidence indicated she stopped. He would argue that
defendant then proceeded safely into the intersection because the deputy said she was

                                             43
inching out into the intersection. The defense position was that defendant did not cause
the injury, but rather the deputy did because he ran into defendant. The prosecutor
argued that this was not evidence deserving consideration by the jury or that a reasonable
jury could find persuasive.
       Defense counsel reiterated there was evidence from Deputies Jackman and
Matthews that Deputy Matthews ran into defendant and, since that was the state of the
evidence, Capetillo, supra, 220 Cal.App.3d 211, applied. The court stated, “You know, I
think I was going to say to you I have never commented on evidence yet. This was the
first case that I considered doing it but I’m not going to do it. But I’m also not going to
give you that benefit of the doubt.” Defense counsel submitted on count 1 and noted it
had requested another lesser included misdemeanor instruction for count 2. The trial
court stated, “The matter being submitted, the motion to include those as lessers is
denied.”
       D. Analysis
       Initially, we note that the trial court did not use a “benefit of the doubt” standard
as defendant alleges. The trial court’s remark does not appear to be related to the
standard it was employing when deciding whether or not to give the lesser instruction.
Absent evidence to the contrary, the trial court is presumed to be aware of and follow
established law. (Ross v. Superior Court (1977) 19 Cal.3d 899, 913.)
       As noted in the prior section of this opinion, CALCRIM No. 2100 instructed the
jury that, to prove defendant guilty of violating section 23153, subdivision (a), the People
had to prove that: (1) the defendant drove a vehicle; (2) when she drove a vehicle, she
was under the influence of a drug or drugs; (3) while driving a vehicle under the
influence, the defendant also committed an illegal act or neglected to perform a legal
duty; and (4) the defendant’s illegal act or failure to perform a legal duty caused bodily
injury to another person.
       Defendant argues that substantial evidence supports her theory that she was not the
proximate cause of the injuries to Deputy Matthews. First, Matthews’s own testimony
showed that defendant complied with the stop sign before she inched her way into the

                                             44
intersection. Also, Matthews told the hospital that he ran into defendant, and Deputy
Jackman said that Deputy Matthews grazed defendant’s car. Defendant asserts that, “it
was arguable that Matthews ran into [defendant],” and, therefore, defendant did not cause
the injury.
       As at trial, defendant relies on Capetillo in support of her argument. Capetillo is
not on point. In that case, the court had difficulty defining the illegal act that the
defendant committed. Capetillo was driving a stolen car and was involved in an accident
in which the other driver was injured. Capetillo fled the scene. (Capetillo, supra, 220
Cal.App.3d at p. 215.) The reviewing court held that joyriding was not an illegal act
committed when driving within the meaning of the statute, and therefore the evidence
lacked substantial support showing the joyriding was the proximate cause of the accident
and resulting injuries. (Id. at pp. 217, 220.) As for the hit and run, even assuming this
was the illegal act committed when driving, there was no evidence that suggested the
victim’s injures were aggravated by Capetillo’s fleeing the scene. (Id. at p. 220.) Thus,
the prosecution failed to prove any injuries or aggravation to existing injures were
proximately caused by Capetillo’s failure to identify himself and render aid, and there
was no support for a conviction of felony drunk driving. (Ibid.) The court modified the
judgment and reduced the felony drunk driving conviction to the necessarily included
crime of driving under the influence in violation of section 23152. (Capetillo, at p. 221)
       Capetillo supports the judgment below. Capetillo states that the evidence must
establish an unlawful act or omission in addition to driving under the influence.
(Capetillo, supra, 220 Cal.App.3d at p. 216.) The violation of law must occur when the
accused was driving the vehicle. (Id. at p. 217.) “The proper question is whether there
was an unbroken connection between the wrongful act and the injury.” (Id. at p. 220.) In
the instant case, there was such a connection. Defendant, under the influence, performed
an illegal act by leaving the location of the stop sign and proceeding into the intersection
before it was safe. As a result, the collision occurred between her vehicle and the
motorcycle. It does not matter if her illegal act resulted in Deputy Matthews hitting her
vehicle because it could not be avoided, or if it resulted in her hitting Deputy Matthews’s

                                              45
motorcycle. As a consequence of that collision, Deputy Matthews was injured.
Defendant was not entitled to a lesser included instruction.
VIII. Alleged Violation of Penal Code Section 654
        A. Defendant’s Argument
        Defendant contends that the sentence in count 2 should have been stayed under
Penal Code section 654 because her actions with regard to the commission of both
section 21253 and section 20001 constituted an indivisible transaction with a single
criminal objective.
        B. Relevant Authority
        Penal Code section 654, subdivision (a) provides, in pertinent part, that “[a]n act
or omission that is punishable in different ways by different provisions of law shall be
punished under the provision that provides for the longest potential term of
imprisonment, but in no case shall the act or omission be punished under more than one
provision.” When Penal Code section 654 applies, the proper procedure is to stay
imposition of sentence on one of the crimes, with the stay to become permanent on
completion of the term imposed on the other. (People v. Pearson (1986) 42 Cal.3d 351,
360
        A defendant thus may not be punished for two separate crimes which arise either
out of a single act or out of an indivisible transaction. The indivisibility or divisibility of
criminal conduct depends upon whether the defendant has a single or separate criminal
objectives. (People v. Latimer (1993) 5 Cal.4th 1203, 1208.) If “[the defendant]
entertained multiple criminal objectives which were independent of and not merely
incidental to each other, he may be punished for independent violations committed in
pursuit of each objective even though the violations shared common acts or were parts of
an otherwise indivisible course of conduct.” (People v. Beamon (1973) 8 Cal.3d 625,
639.)
        The determination of whether the facts reveal a single intent and objective is
generally a factual matter, whereas the application of Penal Code section 654 to the facts
is a question of law. (People v. Perez (1979) 23 Cal.3d 545, 552, fn. 5.)

                                              46
       C. Analysis
       Defendant argues that her flight would not have occurred but for the “driving
accident” and it was therefore one single, indivisible transaction. The flight was
immediate, and her vehicle never stopped.
       We disagree. In the instant case, there was clearly a divisible course of conduct
based on two distinct intents and objectives. Driving under the influence in violation of
section 23153 is a general intent crime. (People v. Mathson (2012) 210 Cal.App.4th
1297, 1312-1313.) Defendant’s intent was therefore to do the act, which was to drive
impaired. The collision with the motorcycle provides a clear dividing line. Indeed, it
would be difficult to find a clearer line between acts in such close temporal proximity.
After the collision with the motorcycle, defendant did not stop, identify herself, and
perhaps render aid, but, rather, she deliberately fled the scene, thus demonstrating an
intent to avoid criminal and/or civil liability for the collision.
       Similar to defendant here, the defendant in People v. Butler (1986) 184
Cal.App.3d 469 argued that a person who causes a fatal accident while driving under the
influence of alcohol and then flees the scene has engaged in an indivisible course of
conduct and can be punished only once. (Id. at pp. 471-472.) The court held that in “the
act of vehicular manslaughter defendant was acting with general intent; he negligently
drove a motor vehicle while under the influence of alcohol and caused a fatal accident.”
(Id. at p. 474.) Butler then violated section 20001 by “intentionally leaving the scene of
the accident instead of remaining and rendering aid as required by law. This was an
independent and separate criminal act.” The intent and objective of the latter offense was
to flee in an attempt to hide his identity and state of intoxication. (Butler, at p. 474.)
       Defendant employs an expansive interpretation of People v. Calles (2012) 209
Cal.App.4th 1200 in order to refute Butler. In Calles, the defendant, while high on
nitrous oxide, ran his car into a group of pedestrians, killing two of them and severely
injuring another. (Calles, at pp. 1205, 1207-1208.) He was convicted of, inter alia, three
counts of leaving the scene of an accident, one for each victim. (Id. at p. 1204.) The
Calles court held that the trial court incorrectly stayed execution of sentence on the three

                                               47
counts of leaving the scene of an accident. The court stated there could be only one
conviction for leaving the scene because there was only one act of leaving the scene. (Id.
at p. 1217.) Calles does not stand for the broad proposition suggested by defendant, i.e.,
that the issue of whether leaving the scene carries a separate intent is to be decided on a
case-by-case basis. Rather, Calles demonstrates only that in a case where there are
multiple victims as a result of negligent driving by one perpetrator, there can be only one
act of leaving the scene.
       Defendant’s argument is without merit.
IX. Abuse of Discretion in Sentencing
       A. Defendant’s Argument
       Defendant contends “that the sentence constituted an abuse of discretion based on
the fact that the victim was a deputy sheriff. Had it been a civilian, the sentence would
have been less.” She also claims a violation of her state and federal rights to equal
protection and fair sentencing. She also contends the sentence was vindictive because a
deputy sheriff was the victim, and judicial vindictiveness in sentencing violates due
process.
       Defendant points out that she had no recent criminal record and her prior cases
were all misdemeanors. There was no evidence her past record involved intoxication or
driving incidents. The probation report recommended a fine and three years of probation,
and defendant had been working and taking classes while incarcerated during trial.
       B. Relevant Authority
       A trial court is vested with wide discretion in sentencing. (People v. Trausch
(1995) 36 Cal.App.4th 1239, 1247.) Judicial discretion “implies the absence of arbitrary
determination, capricious disposition, or whimsical thinking. [] ‘When the question on
appeal is whether the trial court has abused its discretion, the showing is insufficient if it
presents facts which merely afford an opportunity for a difference of opinion. An
appellate tribunal is not authorized to substitute its judgment for that of the trial judge.’”
(People v. Henderson (1986) 187 Cal.App.3d 1263, 1268.) Sentencing courts have wide
discretion in weighing aggravating and mitigating factors, and a court need not state

                                              48
its reasons for disregarding mitigating factors. (People v. Lamb (1988) 206 Cal.App.3d
397, 401.)
        “‘The burden is on the party attacking the sentence to clearly show that the
sentencing decision was irrational or arbitrary. . . . In the absence of such a showing, the
trial court is presumed to have acted to achieve legitimate sentencing objectives, and its
discretionary determination to impose a particular sentence will not be set aside on
review.’” (People v. Superior Court (Alvarez) (1997) 14 Cal.4th 968, 977-978.)
        C. Sentencing Proceedings
        At the beginning of the sentencing hearing, Deputy Matthews gave a victim
impact statement in which he explained how the collision “impacted [his] life
considerably.” He suffered excruciating pain and had ongoing problems with his
shoulder and probably would continue to have these problems for the rest of his life. Not
only did defendant leave the scene, she demonstrated no remorse. He believed that
defendant should get the maximum sentence.
        Defense counsel argued that defendant had expressed remorse, which he had
passed on to Deputy Matthews. He informed the court of defendant’s good conduct
while incarcerated. He also argued that defendant had been ready to plead guilty, but the
prosecution reneged on its offer and changed it to five years, forcing them into trial.
Counsel requested the court to grant probation, or, in the alternative, impose the low
term.
        The prosecutor argued that defendant was ineligible for probation unless there was
an unusual circumstance and noted that the court had already stated it was not a probation
matter. Defendant had four prior convictions as an adult. The most recent was in 2007
for cruelty to a child. She did not complete probation successfully, and she possibly had
a substance abuse issue. He advocated for the seven-year maximum.
        The court stated that it was selecting the midterm because defendant had not been
to prison before. If defendant had no criminal history, the court would have selected the
low term. The court imposed the midterm of two years on count 1 with three years for



                                             49
the great bodily injury enhancement for a total of five years. The court imposed the
midterm of two years in count 2 to run concurrently.
         D. Analysis
         We conclude the trial court did not abuse its discretion. There is no evidence to
support defendant’s bald accusation that the victim’s status as a deputy sheriff influenced
the trial court’s sentencing decision or that the court was vindictive. The trial court gave
adequate reasons for its sentencing choices and imposed the midterm although the
prosecution requested the high term.
X. Cruel and/or Unusual Punishment
         A. Defendant’s Argument
         Defendant contends that, even if there was no abuse of discretion, the sentence is
cruel and/or unusual and disproportionate under both the federal and state Constitutions.
         B. Relevant Authority
         A sentence violates the state constitutional ban on cruel or unusual punishment
when it is so disproportionate that it “shocks the conscience and offends fundamental
notions of human dignity.” (In re Lynch (1972) 8 Cal.3d 410, 424, fn. omitted (Lynch).)
According to Lynch, the court (1) considers the nature of the offense and the offender; (2)
compares the punishment to other punishments imposed in California for more serious
offenses; and (3) compares the punishment to punishments imposed by the other
jurisdictions for the same offense. (Id. at pp. 425-427.)
         The usefulness of Lynch’s second and third techniques is questionable. The
California Supreme Court has held in death penalty decisions subsequent to Lynch that
“intercase” proportionality review is not required by the federal Constitution and “is not
mandated under our state Constitution in order to ensure due process and equal
protection, nor is it required in order to avoid the infliction of cruel or unusual
punishment.” (People v. Crittenden (1994) 9 Cal.4th 83, 156.) The court has indicated
that all that is required is “intracase” review, i.e., an evaluation of whether the sentence is
“grossly disproportionate” to the offense. (People v. Bradford, supra, 15 Cal.4th at p.
1384.)

                                              50
       In Ewing v. California (2003) 538 U.S. 11, in the lead opinion by Justice
O’Connor, in which two justices joined her and two others concurred, the Court
explained that the Eighth Amendment contains a “‘narrow proportionality principle’”
applicable to noncapital sentences. (Ewing, at p. 20.) It does not require strict
proportionality between crime and sentence, but only forbids extreme sentences that are
grossly disproportionate to the crime. (Id. at pp. 23-24.)
       C. Analysis
       The determination of whether a particular sentence is grossly disproportionate to
the crime requires an analysis of the offense and the offender—a fact-based inquiry that
must be determined in the trial court. Therefore, defendant’s failure to raise this point
below constitutes a forfeiture of any right to pursue it on appeal. (People v. Kelley (1997)
52 Cal.App.4th 568, 583.) Although we reject defendant’s contention on that basis alone,
in any event, it has no merit.
       The gross proportionality principle of the Eighth Amendment corresponds to the
test used in analyzing whether a sentence is cruel or unusual under the California
Constitution, as stated in Lynch, supra, 8 Cal.3d 410. The California Supreme Court has
emphasized that the defendant must overcome a considerable burden in challenging a
penalty as cruel or unusual. (People v. Wingo (1975) 14 Cal.3d 169, 174.) Likewise, the
United States Supreme Court has stated that, “[t]he gross disproportionality principle
reserves a constitutional violation for only the extraordinary case.” (Lockyer v. Andrade
(2003) 538 U.S. 63, 77; see also Harmelin v. Michigan (1991) 501 U.S. 957, 1001 (conc.
opn. of Kennedy, J.) [justices in the plurality who recognized a guarantee of
proportionality review stressed that, “‘“[o]utside the context of capital punishment,
successful challenges to the proportionality of particular sentences [are] exceedingly
rare”’”].)
       Defendant fails to overcome the burden of demonstrating that her sentence is cruel
or unusual. Defendant received a midterm sentence with a great bodily injury
enhancement. As the trial court noted, probation was out of the question, and defendant’s
record was not pristine. Hence, the low term was not warranted. The facts showed that

                                             51
defendant drove while impaired and caused a collision that resulted in severe injuries to
Deputy Matthews. Defendant’s act of fleeing the scene revealed egregious indifference.
Had she not left her license plate behind, defendant would have successfully evaded any
responsibility, and it would appear this was her intention. A midterm sentence is neither
cruel nor unusual under these circumstances, and the great bodily injury enhancement
cannot be questioned.
       Under the gross disproportionality principle that must guide our analysis of
defendant’s challenge, we conclude that her individual circumstances do not demonstrate
that her punishment is cruel or unusual under the Lynch test, and it clearly fails under the
federal test. Defendant’s sentence does not “shock[] the conscience and offend[]
fundamental notions of human dignity.” (Lynch, supra, 8 Cal.3d at p. 424, fn. omitted.)
XI. Cumulative Error
       According to defendant, the case against her was not overwhelming, and the errors
singly and/or cumulatively denied her due process. The result was a fundamentally
unfair trial and unreliable verdicts.
       In examining cumulative error, the critical question is “whether defendant
received due process and a fair trial.” (People v. Kronemyer (1987) 189 Cal.App.3d 314,
349, overruled on another point in People v. Whitmer (2014) 59 Cal.4th 733, 742; accord,
People v. Cain (1995) 10 Cal.4th 1, 82 [a defendant is entitled to a fair trial, not a perfect
one].) A predicate to a claim of cumulative error is a finding of error. We have found no
error. Therefore, there was no cumulative error requiring reversal. Our review of the
record assures us that defendant received due process and a fair trial.
                                        DISPOSITION
       The judgment is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.


                                                   BOREN, P.J.
We concur:
              ASHMANN-GERST, J.                    CHAVEZ, J.

                                              52